DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           L.H., The Mother,
                              Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                              No. 4D21-2162

                         [December 20, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Shari Africk-Olefson, Judge; L.T. Case No. 2018-
2485CJDP.

  Lori D. Shelby, Fort Lauderdale, for appellant.

  Carolyn Schwarz, Fort Lauderdale, for Department of Children and
Families.

   Sara Elizabeth Goldfarb and Stephanie E. Novenario, Tallahassee, for
Guardian Ad Litem Program.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.